United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
SMALL BUSINESS ADMINISTRATION,
Washington, D.C., Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1154
Issued: February 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2009 appellant filed a timely appeal from a December 22, 2008 decision of
the Office of Workers’ Compensation Programs, which found an overpayment in the amount of
$1,933.37. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this claim.1
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $1,933.37; and (2) whether the Office properly determined that
appellant was not entitled to waiver.

1

The record contains Office decisions dated March 26, December 19 and 30, 2008 and January 9 and 12, 2009.
Appellant did not appeal from these decisions.

FACTUAL HISTORY
On November 14, 2005 appellant, then a 40-year-old clerk, filed an occupational disease
claim for a left arm condition sustained in the performance of duty. The Office accepted her
claim for lateral epicondylitis of the right elbow; ulnar nerve entrapment at the right elbow; and
medial epicondylitis. On October 31, 2008 it accepted ulnar nerve entrapment neuropathy in the
left elbow.2 Appellant received wage-loss compensation.
On February 27, 2006 appellant completed a Form CA-7 and indicated that she had a
dependent son born on March 14, 1988. On May 24, 2006 the Office received a CA-7 form from
appellant who listed as dependents her son and a granddaughter born October 7, 2004. On
August 9, 2007 appellant completed a CA-7 form and indicated that she had two granddaughters
as dependants. She claimed wage-loss compensation beginning July 8, 2007 for leave without
pay. Appellant submitted additional CA-7 forms claiming compensation. The record establishes
that she received wage-loss compensation at the three-fourths augmented rate from July 8, 2007
to September 13, 2008.
On September 24, 2008 the Office contacted appellant to clarify whether she should have
received wage-loss compensation at the three-fourths augmented rate. It confirmed that her son
did not attend college and that she had not adopted either of her granddaughters. Appellant
related that she raised her granddaughters, who lived with her and claimed them as dependants
on her taxes.
In a November 6, 2008 overpayment worksheet, the Office determined that appellant had
received compensation at an augmented rate from July 8, 2007 to September 13, 2008 when she
had no eligible dependents. As her son had turned 18 on March 14, 2006 and was not a student
pursuing a full course of study, he was no longer an eligible dependent after that date. As of
July 8, 2007, appellant claimed her grandchildren as dependents and she received compensation
at an incorrect pay rate. The Office noted that she was paid $19,904.99 at the augmented pay
rate but should have received $17,971.62 at the statutory 2/3rds pay rate. The difference
represented an overpayment in the amount of $1,933.37.
On November 6, 2008 the Office issued a preliminary determination that appellant was
not at fault in the creation of an overpayment of compensation from July 8, 2007 through
September 13, 2008 in the amount of $1,933.37. It found that she was not aware that the Office
had overpaid compensation, as she had correctly listed the dates of birth and names of her
granddaughters. The amount of the overpayment represented the difference between the
compensation paid to appellant at the augmented pay rate minus the compensation due at the
basic rate. Appellant was advised of her right to challenge the amount of the overpayment or
request a waiver within 30 days. If she sought waiver of the overpayment, she was directed to
submit financial information by completing an overpayment recovery questionnaire within
30 days.
On December 10, 2008 appellant contacted the Office by telephone to discuss an
extension of time and whether it would accept her response after the deadline. The issue of
2

File No. xxxxxx593. The Office doubled the claims under master claim file number xxxxxx027.

2

dependency was explained to appellant concerning her grandchildren. The Office noted that she
advised that she would complete the overpayment forms and submit them within a few days. No
additional evidence was received within the allotted time.
In a December 22, 2008 decision, the Office finalized the overpayment. It noted that no
financial documentation was submitted to support waiver of the overpayment. The Office
determined that the overpayment should be recovered by requesting that appellant forward a
check in the amount of $1,933.37 within 30 days. If appellant was unable to refund the entire
overpayment immediately, she was advised to contact the Office so that appropriate
arrangements for recovery could be made.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of her duty.3 When an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.4
The basic rate of compensation is 66 2/3 percent of the injured employee’s monthly pay.
Where the employee has one or more eligible dependents, she is entitled to have her basic
compensation augmented at the rate of 8 1/3 percent or a total of 75 percent.5 A disabled
employee is entitled to compensation equal to two-thirds of her monthly pay, if disability is total
or two-thirds of the difference between her monthly pay and her monthly wage-earning capacity,
if disability is partial.6 A disabled employee with one or more dependents is entitled to have the
basic compensation rate for disability augmented to three-fourths of her monthly pay.7
Section 8101(9) defines the term “child” to include stepchildren, adopted children and
posthumous children. Section 8110 provides augmented compensation benefits for dependents.
It does not include a grandchild as a dependent. The Act defines child as one who is under
18 years of age or over that age and incapable of self-support.8 The term dependent also includes
a student, defined as a child under the age of 23 years of age who has not completed four years
of education beyond high school and is pursuing a full-time course of study.9

3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

5

See Stephen R. Cofrancesco, 57 ECAB 662 (2006); Jacqueline S. Harris, 56 ECAB 252 (2005).

6

5 U.S.C. §§ 8105(a), 8106(a).

7

Id. at § 8110(b).

8

Id. at § 8101(9).

9

Id. at § 8101(a).

3

If a claimant receives augmented compensation during a period where she has no eligible
dependents, the difference between the compensation she was entitled to receive at the 66 2/3
percent compensation rate and the augment compensation received at the 75 percent rate
constitutes an overpayment of compensation.10
ANALYSIS -- ISSUE 1
The Office paid appellant compensation at the augmented three-fourths rate from July 8,
2007 to September 13, 2008. During this period, she claimed her granddaughters as her
dependents. As noted, however, the Act defines the term “child” to include an adopted child.
Appellant did not establish that she had adopted her grandchildren. Section 8110 does not
include a grandchild as a dependent for purposes of augmented compensation.11 For this reason,
appellant did not have any eligible dependents during the period of the overpayment.12 Because
she did not have any eligible dependents while in receipt of augmented compensation, she
received compensation to which she was not entitled and constitutes an overpayment.
The Office paid compensation of $19,904.99 from July 8, 2007 to September 13, 2008 at
the augmented rate for dependents. Appellant should have received compensation at the
statutory 2/3rds basic rate in the amount of $17,971.62. The Board finds that the Office properly
determined that she received an overpayment of $1,933.37 from July 8, 2007 to
September 13, 2008.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act provides that, where an overpayment of compensation has
been made because of an error of fact or law, adjustment shall be made by decreasing later
payments to which an individual is entitled. The only exception to this requirement is a situation
which meets the tests set forth as follows in section 8129(b). Adjustment or recovery by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of the Act or would be
against equity and good conscience.13
Office regulations, at 20 C.F.R. § 10.438, state that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by the Office. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of the Act or be against equity and good conscience.
10

Ralph P. Beachum, Sr., 55 ECAB 442 (2004) (the Board held that as the claimant received compensation at the
augmented rate for certain periods, even though he had no dependents, he received an overpayment of
compensation). See also Diana L. Booth, 52 ECAB 370 (2001).
11

Jacqueline S. Harris, 56 ECAB 252 (2005). See 5 U.S.C. § 8110.

12

As appellant’s son reached the age of 18 as of March 14, 2006 and did not pursue a course of full-time study
after his 18th birthday and there is no evidence that he was disabled, he no longer qualified as an eligible dependent.
See Ralph P. Beachum, Sr., 55 ECAB 442 (2004).
13

5 U.S.C. § 8129.

4

This information will also be used to determine the repayment schedule, if necessary. Failure to
submit the requested information within 30 days of the request shall result in denial of waiver
and no further request for waiver shall be considered until the requested information is
furnished.14
ANALYSIS -- ISSUE 2
The Office found appellant to be without fault in creating the $1,933.37 overpayment as
she had listed her grandchildren as dependents. Appellant bears responsibility for providing the
financial information necessary to support a request for waiver. The Office requested that she
provide financial information and submit an overpayment recovery questionnaire within 30 days
of the preliminary overpayment notification. Appellant did not submit the requested
documentation within the 30-day time period. The Office applied its regulatory authority to
determine that her failure to submit the requested information resulted in the denial of waiver.
Under the implementing federal regulations, the Board finds that the Office properly denied
waiver of the overpayment pursuant to 20 C.F.R. § 10.438(b).
On appeal, appellant contended that the overpayment should be waived as it constituted a
financial hardship and submitted additional evidence. As noted, she failed to provide the
requested information to the Office pursuant to its regulations. The Board does not have
jurisdiction to consider evidence for the first time on appeal.15
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment in the amount of $1,933.37 and that she was not entitled to waiver.

14

20 C.F.R. § 10.438. See Madelyn Y. Grant, 57 ECAB 533 (2006).

15

Id. at § 501.2(c); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

5

ORDER
IT IS HEREBY ORDERED THAT the December 22, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 26, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

